Citation Nr: 0407127	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for anterior subcapsular 
polar cataract of the left eye.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

The veteran is diagnosed with anterior subcapsular polar 
cataract of the left eye which he claims is the result of 
injury sustained in service.  Service medical records show an 
eye consultation in November 1982 which noted only increasing 
myopia.  An emergency treatment record shows that in January 
1983 he was poked in the finger in the left eye while playing 
basketball.  Initial evaluation showed two punctate corneal 
abrasions, scleral hemorrhage, and an abrasion to the lower 
inner lid.  He was referred to the eye clinic two days later 
where the impression was of a healing corneal abrasion.  An 
August 1985 eye consultation noted only increased myopia.  

The veteran was provided a VA examination in May 2002.  The 
examiner noted the veteran's history of traumatic injury to 
the right eye when he was poked by a finger while playing 
basketball.  The diagnosis was anterior subcapsular polar 
cataract of the left eye.  The examination was returned and 
the examiner asked to give an opinion as to the relationship, 
if any, between the inservice injury and any current 
disability affecting the left eye.  The claims file was to be 
made available for review by the examiner prior to the 
examination.

The veteran was examined again in December 2002.  The 
examiner again noted the veteran's history of traumatic 
injury to the right eye, this time noting that it had caused 
abrasion of the eyelid and swelling of the right periorbital 
area.  The veteran complained of blurred vision.  The 
diagnoses were (1) refractive error: myopic astigmatism and 
presbyopia; (2) anterior polar cataract of the left eye; (3) 
anterior curvilinear (sutural) opacification of the right 
eye; and (4) status post traumatic injury to the right eye, 
21 years ago.  The following was given as medical opinion:

A medical record dated November 4, [2002] 
has been reviewed and it is my medical 
opinion that there is no relationship 
between the in-service injury to the 
right eye in 1981 and the anterior polar 
cataracts in the left eye.  I found no 
visual disability affecting the left eye 
at this time.  The anterior polar or 
sutural cataracts are congenital, 
frequently inherited, or as an isolated 
finding, and are usually small, non-
progressive opacities that do not impair 
the vision.

It is not clear that the claim file was made available for 
review by the examiner or that the relevant service medical 
records were reviewed prior to the examination, particularly 
given the examiner's repeated reference to the right eye 
injury when a simple review of the service medical records 
shows that it was in fact an injury to the left eye.  
Although the examiner states that a November 2002 medical 
record was reviewed, and a single reference to the right eye 
has been crossed out and the word "left" written above 
(with all similar  references to injury to the right eye 
remaining uncorrected), there is sufficient doubt in the 
accuracy of the examination to question the basis for the 
medical opinion.  Another opinion should be requested with 
the examiner specifically requested to state that the claims 
file has been reviewed, to include the relevant service 
medical records describing the veteran's injury in service to 
the left eye.

Additionally, the Board notes that the examiner stated that 
the veteran's cataract was congenital.  While the general 
rule is that congenital or developmental conditions are not 
personal injuries or diseases and may not be service-
connected, certain exceptions exist to this rule.  38 C.F.R. 
§ 3.303(c).  Service connection may be granted for hereditary 
diseases that either first manifested themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 
18, 1990).  Further where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted. VAOPGCPREC 82-
90 (July 18, 1990).  The examiner should be asked to comment 
on whether the veteran's left eye cataract was present during 
service, and if so whether there was any disability 
superimposed upon the existing cataract by the injury in 
service.  

During a September 2003 hearing, the veteran indicated that 
he would be reporting later that month for a periodic annual 
eye evaluation from Dr. Melling at Walter Reed Army Hospital 
in Washington, D.C.  The results of this evaluation should be 
obtained and associated with the claims file.

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and any representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  The VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Although 
the veteran was provided the regulations in the February 
2003 statement of the case, he has not been specifically 
told how they apply to his claim.  The veteran must be 
informed of which evidence VA will seek to provide and which 
evidence the veteran is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  He should also be 
specifically informed that he should submit any evidence in 
his possession which pertains to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the claimant 
which evidence the VA will obtain and 
which evidence the claimant is expected 
to present.  The RO should also inform 
the veteran that he should submit any 
evidence in his possession which pertains 
to his claim  See 38 C.F.R. 
§ 3.159(b)(1). 

2.  The RO should obtain all records of 
the veteran's eye treatment from Walter 
Reed Army Hospital in Washington, D.C., 
dating from March 2001 to the present.  
The Board is particularly interested in 
any records of evaluation from an 
ophthalmologist named Dr. Melling.  

3.  The veteran should be scheduled for 
an examination by the appropriate 
examiner to determine if there is a link 
between any left eye disorder and his 
active service.  The examiner must review 
the claims file to include the service 
medical records relating to the injury to 
the veteran's left eye during service.  
The report of examination must state that 
the claims file was reviewed prior to the 
examination.  The examiner is asked to 
give an opinion on the following:

A.  Is it at least as likely as not 
that the veteran's anterior 
subcapsular polar cataract of the 
left eye (or any other disorder of 
the left eye) was caused by the 
injury to the veteran's left eye in 
service?

B.  If you determine that the 
anterior subcapsular polar cataract 
of the left eye existed at the time 
of the injury during service, is it 
at least as likely as not that there 
was disability superimposed upon the 
existing cataract disability and if 
so, what is that disability? 

The claims file and a copy of this remand 
must be made available for review by the 
examiner prior to the examination.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for anterior 
subcapsular polar cataract of the left 
eye, with consideration of all the 
evidence added to the record since the 
Statement of the Case (SOC) issued in 
February 2003.

5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the February 
2003 SOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




